Citation Nr: 1122732	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis status post rhinoplasty.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to March 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that in the Veteran's November 2007 substantive appeal (VA form 9), she limited her appeal to the issues of initial higher ratings for allergic rhinitis and migraine headaches, as reflected on the title page. 

Because the claims for higher initial ratings for allergic rhinitis and for migraine headaches on appeal follow the grants of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Although the RO granted a higher initial rating for migraine headaches during the pendency of this appeal, inasmuch as higher ratings are available, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial higher rating for migraine headaches remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993);

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 appellant's brief, the Veteran's representative asserts that the Veteran's service-connected allergic rhinitis and migraine headaches have continued to worsen and that the current ratings do not reflect the severity of each disability. The Board notes that the Veteran last had a QTC examination in January 2008. Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected allergic rhinitis and migraine headaches on appeal, more contemporaneous examination(s) are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Prior to arranging for the Veteran to undergo further examination(s), the RO/AMC should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the Washington VA medical center (VAMC), dated through April 2006.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records from the Washington VAMC, dated from April 2006 to the present, as well as any other VAMC identified by the Veteran.

In addition, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO/AMC should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.

Lastly, given the Veteran's statement that her ability to work has been impacted by her service-connected migraine headaches, on remand, the RO should also consider whether this claim meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should obtain from the Washington VAMC all outstanding medical records from April 2006 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should send to the Veteran and her representative a letter informing the Veteran that she may provide additional information, especially records of any private treatment, and as necessary, authorization, to enable it to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.

3.  Thereafter, the RO/AMC should arrange for the Veteran to undergo VA examination(s), by an examiner(s) with the appropriate expertise to determine the current severity of her service-connected allergic rhinitis and migraine headache disabilities.  The entire claims file must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

With regard to the Veteran's service-connected allergic rhinitis, the examiner should indicate whether the Veteran has polyps, a greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.

With regard to the Veteran's service- connected migraine headaches, the examiner should offer an opinion as to whether the Veteran suffers from (a) characteristic prostrating attacks occurring on average once a month over the last several months or (b) very frequent, completely prostrating and prolonged attacks which are productive of severe economic inadaptability.

The examiner(s) should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims for initial higher ratings on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication should include consideration of whether "staged rating," pursuant to Fenderson, cited to above, is appropriate, and specifically address whether the criteria for invoking the procedures for referral of the claims for extra- schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.

5.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


